Case 8:20-cv-02344-JLS-KES Document 25 Filed 01/03/21 Page 1 of 6 Page ID #:397



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13                       UNITED STATES DISTRICT COURT

 14         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

 15    DELUX PUBLIC CHARTER LLC D/B/A
       JSX AIR AND JETSUITEX, INC.,                    Case No. 8:20-cv-2344-JLS-KES
 16
                                           Plaintiffs, TEMPORARY RESTRAINING
 17    v.                                              ORDER; FINDINGS OF FACT AND
                                                       CONCLUSIONS OF LAW RE SAME
 18    COUNTY OF ORANGE, CALIFORNIA, a
       charter county; BARRY RONDINELLA in his
 19    official capacity as Airport Director of John
       Wayne Airport,                                Honorable Josephine L. Staton
 20
                                         Defendants.
 21
 22
 23          Upon consideration of Plaintiffs’ Application for Temporary Restraining
 24   Order (Doc. 6) and the entire record herein, including the hearing held on December
 25   23, 2020, it is hereby ORDERED that Plaintiffs’ Application for a Temporary
 26   Restraining Order is GRANTED and a TEMPORARY RESTRAINING ORDER IS
 27   ISSUED AS FOLLOWS:
 28
Case 8:20-cv-02344-JLS-KES Document 25 Filed 01/03/21 Page 2 of 6 Page ID #:398



  1          Defendants are enjoined and prohibited from enforcing the lease
  2          restriction in the ACI Jet FBO lease effective January 1, 2021,
             specifically: “LESSEE shall not permit the operation of a Regularly
  3          Scheduled Commercial User as defined in section 2.40 of John Wayne
  4          Airport’s Phase 2 Commercial Airline Access Plan and Regulation, as
             may be amended from time to time.” Defendants shall promptly take
  5          such further actions to ensure their employees, agents, and all other
  6          concerned be provided with a copy of this Order and informed that the
             aforementioned FBO lease provision shall not be enforced with respect
  7          to ACI Jet.
  8          FINDINGS OF FACT AND CONCLUSIONS OF LAW
  9          The Court carefully considered the standard applicable to temporary
 10   restraining orders, which is the same as required for a preliminary injunction. See
 11   Stuhlbarg Intern. Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th
 12   Cir. 2001). The standard requires Plaintiffs to demonstrate: (1) a likelihood of
 13   success on the merits; (2) irreparable harm; (3) that injunctive relief is in the public
 14   interest; and (4) that a balance of the equities support injunctive relief. Winter v. Nat.
 15   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Here, the third and fourth factors
 16   combine because the County is a defendant. Drakes Bay Oyster Co. v. Jewell, 747
 17   F.3d 1073, 1092 (9th Cir. 2014).
 18              1. Likelihood of Success on the Merits.
 19          JSX argues that (1) the County’s Lease Restriction is preempted by federal law
 20   because it violates the Airline Deregulation Act (“ADA”) and Airport Noise and
 21   Capacity Act (“ANCA”), and (2) the Restriction violates the Equal Protection
 22   Clause.1
 23          Under ANCA, an “airport noise or access restriction on the operation of stage
 24   3 aircraft” (which is what JSX operates) can be implemented “only if the restriction
 25   has been agreed to by the airport proprietor and all aircraft operators or has been
 26   submitted to and approved by the Secretary of Transportation after an airport or
 27
      1
 28    Because the Court finds that JSX’s claims under the ADA and ANCA have merit, it declines to
      address the Equal Protection claim.

                                                   2
Case 8:20-cv-02344-JLS-KES Document 25 Filed 01/03/21 Page 3 of 6 Page ID #:399



  1   aircraft operator’s request for approval as provided by the program established under
  2   this section.” 49 U.S.C. § 47524(c)(1). And under the ADA, “a State [or a] political
  3   subdivision of a State . . . may not enact or enforce a law, regulation, or other
  4   provision having the force and effect of law related to a price, route, or service of an
  5   air carrier[.]” 49 U.S.C. § 41713(b)(1).
  6          As to JSX’s ANCA claim, the County does not refute that it did not follow the
  7   procedures established by ANCA. Rather, it argues that the County did not violate
  8   ANCA because “the County did not adopt any rule or restriction affecting JSX’s
  9   access to JWA”—it “merely memorializ[ed] the wishes and proposal of the FBO in
 10   the lease.” (Opp’n at 9, Doc. 12, citing 49 U.S.C. § 47524(c)(1). The County makes
 11   a similar argument in opposition to JSX’s ADA claim: “the County has not enacted
 12   a ban or moratorium on passenger service . . . [n]or did the County attempt to interfere
 13   with JSX’s ability to serve its customers or maintain its current routes. Instead, the
 14   County honored the decision of [the FBO] to cease providing space and amenities to
 15   JSX.” (Opp’n at 13). In other words, the County’s opposition to both claims rests
 16   primarily on its argument that Aviation Consultants, Inc. (“ACI Jet”), not the County,
 17   made the decision to stop providing space for JSX’s operation.2
 18          However, for reasons stated more fully on the record, the Court is unpersuaded
 19   that the Lease Restriction was not an action by the County aimed at restricting JSX’s
 20   access to John Wayne Airport. Specifically, based on the facts presented in both
 21
      2
        When directly asked whether the County had any other argument in opposition to the
 22   merits of JSX’s claims under the law—were the Court to disagree with the County’s
 23   factual argument that the lease restriction was the business decision of a third party—the
      County reiterated its position that the County merely memorialized ACI Jet’s proposal.
 24   When pressed further, counsel for the County argued that “under ANCA, I do not think
 25   there is any evidence that [the lease restriction] . . . [is] aimed at regulating noise in the
      airport.” But ANCA applies to both “noise and access restrictions”; the term “restriction”
 26   under ANCA includes not only noise restrictions, but also “any other restriction on stage 3
      aircraft.” 49 U.S.C.A. § 47524(c)(1). The Court is therefore unpersuaded that the Lease
 27   Restriction is not subject to ANCA’s procedures. Moreover, the County made no
 28   additional legal argument in opposition to Defendant’s ADA claim other than what was
      presented in its papers. (See id.)

                                                    3
Case 8:20-cv-02344-JLS-KES Document 25 Filed 01/03/21 Page 4 of 6 Page ID #:400



  1   parties’ submissions and through witness testimony during the hearing, the Court
  2   makes the following factual findings:
  3         a. It was the County’s decision, not ACI Jet’s, to include the restrictive term
  4            in the 35-year fixed base operator (“FBO”) lease between ACI Jet and the
  5            County.
  6         b. The effect of this restriction is to foreclose JSX’s access to John Wayne
  7            Airport because the routes that it flies today include airports that do not
  8            have a Security Identification Display Area (“SIDA”) site.
  9         c. Defendants have not proffered a valid nondiscriminatory reason for the
 10            decision to exclude JSX from continuing its operations at John Wayne
 11            Airport.
 12         d. ACI Jet’s “business decision” to exclude JSX was made because it
 13            believed that it would lose the bid process for a 35-year FBO lease if it
 14            indicated that it wanted to serve Plaintiffs.
 15         e. At the hearing, ACI Jet’s President, William Borgsmiller, was called to
 16            testify. The Court watched his demeanor while testifying, considered his
 17            responses, listened to the manner in which he testified, reviewed all three
 18            of his declarations, and reviewed the video clip in which he explained to
 19            his own colleagues why he removed JSX from the proposal during the bid
 20            process with the County when ACI Jet was trying to win the lease at John
 21            Wayne Airport. The Court finds, based on the foregoing, that
 22            Mr. Borgsmiller believed that ACI Jet would not be awarded the lease by
 23            the County if he indicated that he planned to serve JSX in 2021 or beyond.
 24            This led Mr. Borgsmiller to change his answer to Question 3 in the lease
 25            application.
 26         f. The Court finds most credible those recorded statements made by
 27            Mr. Borgsmiller outside of the context of this litigation, when he explained
 28            at an ACI Jet board meeting that “there is no way we [ACI Jet] were going

                                                4
Case 8:20-cv-02344-JLS-KES Document 25 Filed 01/03/21 Page 5 of 6 Page ID #:401



  1              to win if they [JSX] was in the proposal.” “Winning” in that context clearly
  2              meant getting County approval.
  3         g. The Court finds that Mr. Borgsmiller’s later-stated reasons for changing
  4              ACI Jet’s answer to Question 3 were both vague and lacking in credibility.
  5         Based on the foregoing, the Court concludes that Plaintiffs are likely to
  6   succeed in showing that the County failed to comply with ANCA and the ADA when
  7   it inserted a “non-negotiable” Lease Restriction into ACI Jet’s lease, effectively
  8   foreclosing JSX’s access to John Wayne Airport.
  9              2. Irreparable Harm
 10         Based on the entire record, the Court finds that Plaintiffs will suffer irreparable
 11   harm if the County’s mandatory lease term (found in Section 5.01 of the ACI Jet FBO
 12   lease) prohibiting JSX’s operations at the ACI Jet FBO is not enjoined.
 13         a.      The Court finds that the Lease Restriction would have a severe impact
 14                 on Plaintiffs’ business, including negatively affecting its goodwill and
 15                 business relationships.
 16         b.      The County argued that JSX should have mitigated its injury by ceasing
 17                 the sale of tickets for flights after January 1, 2021. However, that action
 18                 would not mitigate the business harm to JSX. The loss of ticket sales is
 19                 the harm JSX seeks to avoid.
 20         c.      The Court further finds that it does not currently have sufficient
 21                 information to know whether Martin Aviation is a viable alternative
 22                 FBO for JSX. Testimony demonstrated that Martin Aviation is not
 23                 subject to the new, mandatory lease restriction. But it is unknown
 24                 whether a different term in Martin Aviation’s lease would foreclose it
 25                 from being an alternative at John Wayne Airport.
 26         d.      The Parties are instructed to investigate and have more information
 27                 about Martin Aviation at the time of the preliminary injunction hearing
 28

                                                  5
Case 8:20-cv-02344-JLS-KES Document 25 Filed 01/03/21 Page 6 of 6 Page ID #:402



  1               to determine whether Martin Aviation’s availability as an FBO alters the
  2               equation on irreparable harm.
  3            3. Public Interest and Balance of the Equities
  4         These factors combine because the County is a defendant.
  5         a. For the reasons above, JSX has established that the restriction likely
  6            violates federal law.
  7         b. Granting a temporary restraining order maintains the status quo and allows
  8            JSX to operate at John Wayne Airport as it has done, without incident, for
  9            the past two years.
 10         c. It is undisputed that JSX has had no safety incidents or safety concerns.
 11         d. The County indicated no other objection to JSX operating at John Wayne
 12            Airport.
 13
               4. Preliminary Injunction Hearing
 14
            The Court orders a preliminary injunction hearing on Wednesday, February
 15
      24, 2021 at 10:00 a.m, via Zoom.
 16
            Plaintiffs’ Opening Brief shall be due on Monday, January 25, 2021.
 17
            Defendants’ Opposition shall be due on February 3, 2021.
 18
            Plaintiffs’ Reply shall be due on February 10, 2021.
 19
            The Temporary Restraining Order shall remain in effect until further order of
 20
      the Court. To the extent any discovery issues arise, they should be addressed to the
 21
      assigned Magistrate Judge, the Honorable Karen Scott, in conformity with her rules
 22
      and procedures.
 23
 24   Date: January 3, 2021
 25                                                _____________________________
                                                   Honorable Josephine L. Staton
 26                                                United States District Judge
 27
 28

                                               6
